Citation Nr: 1028172	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  09-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	David Holdsworth, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant had a period of active duty for training from May 
1, 1975, to October 10, 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of a Regional 
Office (RO) of a Department of Veterans Affairs (VA).  A notice 
of disagreement was filed in March 2009, a statement of the case 
was issued in April 2009, and a substantive appeal was received 
in April 2009.  The appellant testified at a Board hearing in 
April 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The evidence of record contains a February 1975 Report of Medical 
Examination and Report of Medical History, which noted minimal 
condromalacia patella.  The appellant has testified that he 
underwent an examination in or about October 1975 pertaining to 
his left knee, and was discharged from the Army Reserve due to 
medical disability.  Correspondence dated in October 1975 from 
the Department of the Army reflects that he was discharged from 
the Army Reserve effective October 10, 1975, due to being 
"unsuitable for further service."  The Board notes that such 
correspondence was submitted by the appellant and was not 
associated with the record through a VA request to the National 
Personnel Records Center or Department of the Army.  An attempt 
should be made to associate any additional service treatment 
records and the appellant's service personnel records, including 
his 201 personnel file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional service treatment 
records and service personnel records, to 
include the appellant's 201 personnel file, 
from the National Personnel Records Center, 
and the U.S. Army Reserve Personnel Center 
(Attn: ARPC-VS), 9700 Page Avenue, St. Louis, 
Missouri 63132-5200; the appellant's reserve 
unit HHB 4th Bn 38th FA (8th) (SP) in Bay 
City, MI and/or the State Adjutant General's 
office.  If such efforts prove unsuccessful, 
documentation to that effect should be added 
to the claims folder.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  The appellant and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


